Citation Nr: 1010355	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
University Community Hospital, for the period extending from 
February 3, 2008, to February 5, 2008.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from August 1961 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of June 2008 issued 
by the Department of Veterans Affairs (VA), VA Medical 
Center, in Tampa, Florida.  The record indicates that the 
appellant originally requested that he be allowed to present 
testimonial evidence before the Board sitting at the Regional 
Office in St. Petersburg, Florida.  Subsequent to his 
original request for a hearing, the appellant withdrew his 
request and asked that the claim be forwarded to the Board 
for review.  

The appeal is REMANDED to the Tampa VA Medical Center.  VA 
will notify the appellant if further action is required.


REMAND

The appellant has asked that the VA pay for medical services 
received by him on February 3rd, 2008, to February 5th, 2008, 
at the University Community Hospital, in Tampa, Florida.  The 
VA Medical Center has denied his request and he has appealed 
to the Board for review.  A closer review of the appellant's 
claims folder indicates that the Chief Medical Officer of the 
Tampa VA Medical Center provided an opinion or statement on 
or about June 3, 2008, that concluded that the appellant's 
claim did not meet the prerequisites of 38 C.F.R. § 17.1002.  
It appears, through a reading of the Statement of the Case, 
and the letter decision that the Chief Medical Officer may 
have determined that the appellant had stabilized after his 
emergency treatment at one facility and should have been 
transferred to the VA Medical Center vice being transferred 
to the University Community Hospital.  Nevertheless, a copy 
of the Chief Medical Officer's opinion does not appear in the 
claims folder.  This opinion is necessary in making a 
determination on the appellant's claim and therefore the 
claim is returned to the Tampa VA Medical Center for the 
purpose of including that document in the claims folder.

Additionally, to support his claim, the appellant has 
submitted a letter from his private physician, Doctor T. 
Matthews, dated August 28, 2008.  In his letter, Dr. Matthews 
specifically states that the appellant was transferred to 
University Community Hospital vice the VA Medical Center 
because "the Veteran's Hospital did not have any beds."  
Dr. Matthews further indicated that the appellant was not 
stable when he was transferred to University Community 
Hospital for an emergency angioplasty.  Although Dr. Matthews 
stated in August 2008 that there were no beds available for 
the appellant at the VA Medical Center, a review of the 
proffered medical records from the private care providers 
does not contain any reference to the VA facility being 
contacted and asked whether it could accept the appellant as 
a patient for cardiac surgery.  Such an annotation may be in 
appellant's records at Dr. Matthews' office or perhaps Dr. 
Matthews' has a separate report of contact.  Nevertheless, 
the determination that there was no room for the appellant at 
the VA facility is critical to the determination as to 
whether the VA should reimburse the expenses claimed by the 
appellant.  Thus, the claim should also be remanded to so 
that additional inquiry can be made of Doctor Matthews.  

In conjunction with the statement proffered by Dr. Matthews, 
the question arises as to whether there was actual space 
available at the VA Medical Center in Tampa for the appellant 
and whether the staff could have accomplished the emergency 
angioplasty on February 3, 2008.  Therefore, VA Medical 
Center personnel should be asked whether the Medical Center 
was actually capable of accepting the appellant as a patient 
on February 3, 2008, and whether it had the staff (and 
available operating theatre) capable of providing the 
services needed by the appellant that were given to him by 
the University Community Hospital.  

In addition, as the Veteran pointed out in his statement 
dated in September 2008, the complete medical records should 
be obtained from Brooksville Regional Hospital for February 
3, 2008.

Accordingly, the case is REMANDED for the following action:

1.  The Tampa VA Medical Center should 
locate the Chief Medical Officer's 
determination of June 3, 2008 (noted in 
the Statement of the Case), and include 
that determination in the claims folder 
for further review.  If a copy of that 
determination cannot be found, then the 
Chief Medical Officer should be contacted 
and asked to provide a written document 
concerning his/her determination that may 
be included in the claims folder for 
review.

2.  The Tampa VA Medical Center should 
contact the appellant and obtain from him 
the proper release of information 
authorization so that the Medical Center 
may request from his doctor, Dr. 
Matthews, additional information.  Once 
the release has been obtained, the VA 
Medical Center should contact Dr. 
Matthews and ask him for any additional 
information he may have concerning the 
appellant's transfer to University 
Community Hospital vice the VA Medical 
Center.  Of particular interest are any 
notes that he might have that may 
indicate who he spoke with at the VA 
prior to the transfer, of who told him 
that there were no beds available at the 
facility, and any other information that 
may be pertinent as to why the appellant 
was sent to University Community 
Hospital.  All obtained information from 
Dr. Matthews should be included in the 
claims folder for review.  

3.  The Tampa VA Medical Center should 
obtain complete medical records from 
Brooksville Regional Hospital pertaining 
to the Veteran for February 3, 2008, 
after obtaining a completed authorization 
form from the appellant.  

4.  The Tampa VA Medical Center should 
then obtain a medical opinion from a VA 
cardiologist.  The examiner should review 
the claims folder to include all records 
from Brooksville Regional Hospital and 
the University Community Hospital, and 
any records obtained through taskings 1 
and 2 above.  The examiner should opine 
as to if the appellant was stabilized to 
the point that it would have been 
reasonable to transfer him immediately 
from Brooksville Regional Hospital to the 
VA Medical Center in Tampa vice the 
University Community Hospital.  The 
examiner should also discover whether, on 
February 3, 2008, there were beds 
available at the VA Medical Center and if 
there were sufficient qualified medical 
personnel (and an operating theatre) to 
perform an emergency angioplasty that 
afternoon.  A rationale for all opinions 
expressed should be provided.  

5.  After undertaking the above 
development, the Tampa VA Medical Center 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the Tampa VA Medical 
Center should adjudicate the issue on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is contacted by the Tampa VA Medical 
Center.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

